Citation Nr: 0120488	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  97-13 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran served on active duty for training from January 
to July 1958, and on active duty from August 1958 to April 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of July 1996.  


FINDINGS OF FACT

1.  Service connection for a nervous condition, to include 
PTSD, was denied by an unappealed rating decision of the RO 
in January 1995.  

2.  Evidence received since that determination bears 
substantially and directly on the matter in question, and has 
been found to be so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The veteran did not engage in combat with the enemy, and 
an inservice stressor has not been otherwise confirmed.

4.  Post-traumatic stress disorder due to service has not 
been shown.

5.  An acquired psychiatric disorder did not have its onset 
during active duty, or within a year of discharge.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD, is reopened 
by the submission of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

2.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by active service, and may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty for training from January 
to July 1958, and on active duty from August 1958 to April 
1964.  According to his DD Form 214, his discharge in April 
1964 was under honorable conditions; he was a Private, E1, at 
the time of discharge.

Service medical records do not show any psychiatric or 
nervous complaints or treatment during service.  Included in 
the service medical records are records showing that the 
veteran was absent without leave from April 1959 to January 
1960; he was convicted of this offense in a General Court 
Martial.  In November 1962, it was noted that the veteran's 
health record had been lost, and a replacement health record 
was opened at that time.

In a claim for compensation filed in December 1990, the 
veteran reported having been treated by Dr. J. V. A. from 
1964 through 1973 or 1974 for ulcers.  A request for records 
from Dr. V. A.'s office met with the response that the 
veteran had not been seen since 1974, and that the treatment 
records had been destroyed by a flood.  

In July 1991, a decision of the Social Security 
Administration (SSA) dated that month was received at the RO, 
along with records compiled in connection with that 
determination.  These records included a May 1974 history and 
examination conducted by V. L. M., M.D., in connection with a 
hospital admission that day.  It was noted that the veteran 
had been followed in the past when he had been involved in an 
industrial accident at his place of employment, some three to 
four years earlier.  At that time, he had developed a marked 
anxiety reaction and phobic reaction.  He had been treated on 
an outpatient basis, and although he was able to return to 
work, he had continued to have difficulties ever since.  He 
had become increasingly tense and agitated, experienced 
difficulty sleeping, and in general was rather hyperactive.  
His employer had recommended he take a leave of absence 
because he was too nervous to do his work.  His admission 
diagnosis was anxiety reaction.  

Also included in these records was a written questionnaire 
completed by his mother in December 1990.  She attested that 
the veteran's nerves were shot.  She stated that she thought 
he had always had nervous trouble; her husband had been 
physically abusive to her and the veteran, and she felt he 
was affected mentally due to this.  He had always had a lot 
of problems in his life, and she thought 90 percent of it was 
due to his nerves as a result of the abuse from his father.  
He had always been hyperactive due to his nerves, and since 
he had had a heart attack [in February 1990] he had become 
depressed, particularly since he could not work any more.  

H. G., Jr., who had been a friend of the veteran's for about 
ten years also submitted a sworn statement dated in December 
1990, in which he noted the veteran's abusive childhood, and 
stated that the veteran became upset when talking about it.  
In addition, he wrote that it was his understanding that the 
veteran had been involved in an industrial accident during 
his younger life, in which he had witnessed a fellow worker 
killed when struck in the head with a piece of flying metal.  
Mr. G. noted that the veteran's nerves were shot most of the 
time.  In addition, he had been depressed and became upset 
easily, because he could no longer work, since his heart 
attack in February 1990.  

In the disability information provided by the veteran, he 
reported that he had worked for an air conditioner assembly 
business from 1968 to 1970, which had resulted in a nervous 
breakdown due to an industrial accident.  He had not worked 
for about four years after that.  

In connection with the veteran's SSA disability claim, a 
psychological evaluation was conducted in January 1991.  The 
evaluation consisted of an interview and several 
psychological tests.  The history was provided by the 
veteran, and was considered reasonably reliable except for 
dates.  The veteran stated that during 1970 or 1971 he had 
been involved in an accident on the job in which there had 
been an explosion, which had blown him about 50 feet.  He 
stated that this had led to a problem with his nerves, and 
that he had become extremely anxious.  He stated that another 
person who was involved in the accident was dying and no one 
would help.  He had become very paranoid following this 
accident, and had been hospitalized during 1974 for phobias 
and anxiety.  He had suffered a heart attack in February 
1990; other records revealed that at first he refused 
hospitalization.  Concerning his military history, the 
veteran stated that he had served in the Philippines and 
Okinawa, and had worked as a warehouseman and as a military 
policeman.  Mental status examination revealed the veteran 
was suspicious, latently hostile, and extremely tense.  His 
stream of conversation indicated blocking, slowing, and 
vagueness.  His mood was moderately depressed, and his affect 
was flat.  He was tearful at times, especially when 
discussing his experiences during the explosion during the 
1970's.  He complained of depression with suicidal thoughts 
and auditory hallucinations.  His contact with reality 
appeared to be tenuous.  Psychological testing was conducted, 
and the resulting diagnoses were borderline mental 
retardation, schizophrenic disorder, paranoid type, and 
schizoid personality disorder.  

In February 1993, the RO denied the veteran's claim for 
service connection for a nervous condition, on the basis that 
such was not shown in service.  

In August 1994, the veteran submitted a request for service 
connection for nervous condition, stating that it should be 
shown in his military records.  In September 1994, he 
submitted a statement, in which he claimed that his nerves 
had been ruined in service.  He stated that he had been 
beaten while in the Marine Corps, which had torn up his 
nerves.  In November 1994, the veteran amended his claim to 
include PTSD.  

In January 1995, the RO denied the veteran's claim for a 
nervous condition to include PTSD.  Notice of this decision, 
as well as the appeal rights, was sent to the veteran at the 
latest address of record, which was provided on the November 
1994 statement from the veteran.  However, the notification 
was returned by the U. S. Postal Service, with the notation 
that he had moved, and left no forwarding address.  

In February 1996, the veteran submitted a request to reopen 
his claim for a nervous condition, which he stated was caused 
by physical mistreatment while he was in the service.  

He also submitted a January 1996 letter from Dr. V. A., who 
stated that to the best of his knowledge he had treated the 
veteran for peptic ulcer disease in early 1965.  

In July 1996, a statement was received from M. H., M.D., who 
wrote that he had first seen the veteran in January 1996, and 
that the veteran carried a diagnostic impression of 
schizoaffective disorder.  From what he could glean from the 
chart and veteran, the veteran's psychiatric history first 
began in the early 1970's, but reportedly his first psychotic 
break had been while in the military, and he had never been 
completely well since.  

In July 1996, the veteran's claim was denied, and the current 
appeal ensues from his timely notice of disagreement with 
that decision.  

Dr. H. wrote again, in a statement dated in January 1997, 
that the veteran suffered from schizoaffective disorder and 
PTSD.  He stated that the veteran had his first psychotic 
break while in the military, and he had been completely 
disabled since.  

M. S., M.D., wrote, in January 1997, that the veteran had 
been her patient since January 1995, and that he had a 
history of disorders including schizoaffective disorder and 
post-traumatic stress syndrome.  

The veteran was hospitalized in a VA facility from August to 
September 1996, with symptoms of feeling depressed inability 
to sleep, and flashbacks of Vietnam.  It was noted that the 
veteran had been honorably discharged with the rank of E4.  
On mental status examination, the veteran did not have 
psychomotor agitation.  There was no thought disorder or 
perceptual disorder noted, mood was dysphoric with affect 
mood congruent.  Speech was normal, and memory was intact.  
He steadily improved during the hospitalization and the final 
diagnoses were depressive disorder and history of PTSD.  

The veteran was again hospitalized in June 1998 for two days, 
after becoming upset and tearful during a regular outpatient 
visit.  He admitted to flashbacks and reexperiencing his 
Vietnam service.  His mood was described as depressed with 
irritable affect, isolative behavior, crying spells and lack 
of interest.  He reported that he had joined the military to 
escape from his father, who was abusive.  He reported that he 
had nightmares and flashbacks of reexperiencing traumatic 
events in boot camp and in Vietnam, describing one incident 
in which a fellow soldier was crippled by a commanding 
officer and fell, sustaining an injury to his head.  He 
refused to sign a statement declaring the incident an 
accident, and was thereafter repeatedly singled out for 
physical abuse by the officer involved.  His mood was 
depressed with sad affect, but he had no psychosis or mania.  
Elsewhere in the hospital report, it was noted that some of 
the veteran's reports had a delusional quality to them; for 
instance, he stated that he was unloading cargo in Vietnam, 
but then went on to talk about a sniper in a tree wearing 
camouflage that he shot.  He also had mentioned numerous 
medals he reportedly was awarded that did not appear in his 
records.  Although diagnostic impressions on admission 
included rule out delusional disorder, grandiose type, and 
cognitive disorder, the final diagnoses were depressive 
disorder not otherwise specified, and rule out PTSD.  

According to an August 1998 outpatient treatment note, the 
veteran reported persistent nightmares, flashbacks, intrusive 
memories, preoccupation with military experiences, and 
insomnia.  On examination, his affect was blunted.  There 
were no signs of thought disorder, or overt delusions.  The 
diagnoses were PTSD, and schizoaffective disorder versus 
depressive disorder.  

He was seen again in July 1999.  He was being treated 
privately, but wanted to facilitate his PTSD claim.  He 
reported nightmares, frequent thoughts of events during 
service, and insomnia.  The trauma he identified was from 
being shot at when he was a guard on a ship between 1960 and 
1961 in Vietnam.  The assessment was schizoaffective disorder 
and PTSD traits.  

Dr. H. wrote again in April 2000 that the veteran carried a 
diagnoses of PTSD and schizoaffective disorder.  He noted 
that in his opinion, the veteran's symptoms of PTSD 
originated from his experiences in service.  They continued 
to plague him to this day, and not a day went by without 
vivid memories, nightmares, and notable anxiety symptoms.  
His first psychiatric symptoms of PTSD were noted to have 
occurred in the early 1960's while on active duty, resulting 
in a psychotic episode.  Dr. H. felt that it had been some 
time since he had seen such a deserving individual.  After 
service, he was not able to return to a normal civilian life, 
remaining reclusive and tormented by his experiences in the 
military.  

The veteran met for a conference with a decision review 
officer in April 2000, regarding his claim.  It was noted 
that the veteran stated that in 1962, while stationed in 
Okinawa, he was a guard on a ship that took supplies to 
Vietnam.  He reported that he drove a jeep about one-half 
mile from the ship into the jungle and took sniper fire.  He 
reported shooting a sniper in a tree.  He could not remember 
his Marine Corps unit, or the name of the ship.  He reported 
that it was  converted passenger ship which drove to the 
beach at Danang where there was no dock.  He took a total of 
two trips each lasting one to two days, one to Danang and one 
to Hue.  One was in May and one in September of 1962.  He 
reported that he was first diagnosed in 1965 by Dr. V. A., 
and that he received no treatment for any mental disorder 
from 1965 to 1996.  He reported that he had been awarded the 
Vietnam Campaign Medal.  The veteran was to attempt to 
obtained information reading the unit he was assigned to, the 
ship he was on, and any possible contact with former service 
comrades.  The RO was to obtain the personnel records from 
the military.  

Personnel records were received in October 2000, and do not 
reflect that the veteran was in Vietnam, or that he was 
awarded the Vietnam Campaign Medal.  The veteran did not 
provide any of the indicated information.  

II.  Duty to Assist 

The veteran has been apprised of the requirements to 
substantiate his claim, including during a conference with a 
decision review officer in April 2000, where the veteran's 
claim, and the evidence he needed and that VA would attempt 
to obtain was discussed.  He was afforded the opportunity to 
appear at a personal hearing.  There is no relevant evidence 
that the RO has not attempted to obtain, and the file 
contains sufficient evidence to make a decision on the claim.  
In this regard, although the file indicates that the veteran 
receives current psychological therapy, he has not suggested 
that these records are relevant, and a current diagnosis of 
PTSD is already shown by the record.  There is no need to 
obtain records in situations where it is not indicated how 
the records would be useful to the claim, and the veteran has 
not indicated that such records include medical opinions 
establishing his claimed disabilities as having an inservice 
nexus.  See Holoway v. Brown, 4 Vet.App. 454 (1993).  
Accordingly, the notice and duty to assist provisions of the 
law have been satisfied.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

III.  New and Material Evidence

Entitlement to service connection for a nervous condition was 
denied by the RO in February 1993.  Service connection for a 
nervous condition to include PTSD was denied in January 1995.  
Those decisions are final.  38 U.S.C.A. §  7105 (West 1991); 
38 C.F.R. § 3.104 (2000).  With respect to the latter 
decision, VA must provide notice to a claimant and his 
representative of any decision affecting VA benefits.  
38 U.S.C.A. § 5104 (West 1991 & Supp. 2000).  A notice of 
disagreement must be received with one year of from the date 
that that agency mails notice of the determination to the 
claimant.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 20.201, 
20.302(a).  Notice means written notification sent to the 
claimant at his or her latest address of record.  38 C.F.R. 
§ 3.1(q) (2000).  The notification of the January 1995 rating 
decision was sent, in January 1995, to the address provided 
by the veteran in November 1994, the most recent address of 
record.  In addition, a copy of the notification was sent to 
the veteran's representative.  Therefore, the notice 
requirements were met, and the January 1995 decision is 
final.  

If new and material evidence is received with respect to a 
claim which has been disallowed, the claim will be reopened 
and the former disposition reviewed.  38 U.S.C.A. § 5108.  
Although in July 1996, the RO considered the claim as a 
reopened claim, whether a claim is reopened is a 
jurisdictional matter, and the Board has an independent legal 
duty to address the "new and material evidence" requirement 
regardless of the actions of the RO.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

"New and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  In considering 
whether there is "new and material evidence" under this 
standard, all evidence submitted since the last time that the 
claim was finally disallowed on any basis must be considered.  
Evans v. Brown, 9 Vet.App. 27 (1996).  

Evidence of record at the time of the January 1995 decision 
consisted of service medical records which did not disclose 
the presence of a psychiatric disorder, and post-service 
evidence, which, while indicating a psychiatric disorder, did 
not link it to service.  Evidence received since that 
determination includes letters from the veteran's treating 
psychiatrist, Dr. H., who stated that the veteran had a 
psychotic break in the military, and that he had PTSD during 
service, as a result of inservice stressors.  This additional 
evidence, linking a current disorder to service, is "so 
significant that it must be considered in order to fairly 
decide the merits of a claim."  38 C.F.R. § 3.156(a); Hodge.  
Accordingly, the claim is reopened with the submission of new 
and material evidence, and VA must review the claim in light 
of all the evidence, new and old. 

III.  Service Connection-Merits

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131(West 1991); 38 C.F.R. § 3.303 
(2000).  If the disability is a psychosis, service connection 
may be established if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 , 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  

The veteran also contends that he has a psychiatric 
disability which was directly incurred during service.  The 
evidence in support of this assertion consists of, again, 
letters dated from 1996 to 2000 from his private 
psychiatrist, Dr. H., who stated that the veteran had a 
psychotic break during service.  In addition to PTSD, he 
diagnosed schizoaffective disorder.  Recent treatment records 
also show a diagnosis of depressive disorder, not otherwise 
specified.  However, service medical records do not show that 
the veteran had a psychotic break in service.  Although it 
appears that some of the veteran's service medical records 
may have been lost while the veteran was in service, with a 
replacement record created in November 1962, no pertinent 
history was reported on the separation examination.  More 
importantly, evidence created in connection with the 
veteran's claim with SSA in 1990 and 1991 did not refer to 
service as the cause of any of the veteran's psychiatric 
problems.  His mother felt he had had nervous problems since 
childhood, due to his abusive father.  A May 1974 private 
doctor's statement referred to an industrial accident which 
had occurred in about 1970, which had been followed by a 
marked anxiety and phobic reaction, and he had had nervous 
problems since.  The veteran himself, a friend, and a 
psychological evaluation conducted in January 1991 all 
referred to the industrial accident as the onset of his 
psychiatric problems, with a nervous breakdown or psychiatric 
hospitalization at about that time, followed by a continued 
psychiatric disorder.  

No reference to the veteran's military service as the cause 
or onset of his psychiatric symptoms was made until 1994, 
when the veteran stated his nerves had been ruined in 
service, and that he had been beaten while in service.  
However, this evidence is outweighed by the earlier evidence, 
closer to the period of service, which does not show any 
indication that the veteran had a psychiatric disorder in 
service, or that a psychiatric disorder was caused by 
inservice events.  

Service connection for PTSD requires medical evidence 
diagnosing the condition, in accordance with the findings and 
DSM-IV criteria; a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2000).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(f) (2000); see Cohen v. Brown, 10 Vet.App. 128, 138 
(1997).  

For non-combat stressors, a veteran's lay testimony, alone, 
is insufficient to establish the occurrence of the stressor, 
and must be corroborated by "credible supporting evidence."  
Gaines v. West, 11 Vet.App. 353 (1998).  Thus, it must first 
be determined whether the veteran engaged in combat.

The veteran contends that he made two trips into Vietnam; on 
one of this trips, he states that he exchanged fire with a 
sniper, and in fact shot the sniper, and that he received the 
Vietnam Campaign Medal.  Although the veteran's service was 
prior to the general Vietnam era, service from February 28, 
1961, to May 7, 1975, is considered to be Vietnam era service 
if the veteran actually served in Vietnam during that period.  
38 U.S.C.A. § 101(29) (West 1991 & Supp. 2000).  However, the 
service department records do not contain any confirmation 
that the veteran was in Vietnam, or that he participated in 
combat.  A determination as to combat status is based on 
recognized military citations or other supportive evidence, 
such as a plane crash.  West v. Brown, 7 Vet.App. 70, 76 
(1994).  Thus, the veteran's statements alone, without any 
verification or corroboration, are insufficient to establish 
that the veteran engaged in combat with the enemy.  

For non-combat stressors, a veteran's lay testimony, alone, 
is insufficient to establish the occurrence of the stressor, 
and must be corroborated by "credible supporting evidence."  
Gaines v. West, 11 Vet.App. 353 (1998).  The inservice 
stressors reported by the veteran, on various occasions, are 
physical abuse by superior officers, witnessing an officer 
seriously injure a fellow soldier, being shot at while a 
guard on a ship in Vietnam, being subjected to sniper fire 
while driving into the jungle in Vietnam, and shooting a 
sniper in a tree in Vietnam.  However, he has not submitted 
any corroboration of any of these stressors.  Personnel 
records do not provide support for any of the stressors, and 
the veteran has been unable to provide more specific 
information concerning the unit to which he was assigned, the 
name of the ship, or any other fellow servicemen, who may 
have experienced or witnessed any of these events.  Moreover, 
in a January 1991 psychological evaluation, he reported, as 
military history, that he had served in the Philippines and 
Okinawa; he did not refer to Vietnam.  

Recently, the veteran stated that he had been treated by Dr. 
V. A. in 1965 for PTSD.  However, in addition to the fact 
that there was no recognized disease entity called PTSD in 
1965, a January 1996 statement from Dr. V. A. indicated that 
to the best of his recollection, he had treated the veteran 
for peptic ulcer disease in 1965.  

The veteran's private psychiatrist, who began treating him in 
January 1996, has diagnosed PTSD based on the veteran's 
reported Vietnam experiences.  However, the evidence does not 
show that the veteran engaged in combat with the enemy, and 
the presence of a stressor related to an inservice experience 
has not been corroborated by "credible supporting 
evidence."  Consequently, the preponderance of the evidence 
is against the claim for service connection for PTSD.  
Gaines; Cohen; West; 38 C.F.R. § 3.304(f) (2000).  Moreover, 
there is not an approximate balance of positive and negative 
evidence; consequently, the benefit-of-the doubt rule does 
not apply.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §  5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran also contends that he has a psychiatric 
disability which was directly incurred during service.  The 
evidence in support of this assertion consists of, again, 
letters dated from 1996 to 2000 from his private 
psychiatrist, Dr. H., who stated that the veteran had a 
psychotic break during service.  In addition to PTSD, he 
diagnosed schizoaffective disorder.  Recent treatment records 
also show a diagnosis of depressive disorder, not otherwise 
specified.  However, service medical records do not disclose 
a psychotic break in service, or any other psychiatric 
abnormality.  Although it appears that some of the veteran's 
service medical records may have been lost while the veteran 
was in service, with a replacement record created in November 
1962, no pertinent history was reported on the separation 
examination.  

Additionally, evidence obtained in connection with the 
veteran's claim with SSA in 1990 and 1991 did not refer to 
service as the cause of any of the veteran's psychiatric 
problems.  His mother felt he had had nervous problems since 
childhood, due to his abusive father.  A May 1974 private 
doctor's statement referred to an industrial accident which 
had occurred in about 1970, which had been followed by a 
marked anxiety and phobic reaction, and he had had nervous 
problems since.  The veteran himself, a friend, and a 
psychologist who evaluated the veteran in January 1991 all 
referred to the industrial accident as the onset of his 
psychiatric problems, with a nervous breakdown or psychiatric 
hospitalization at about that time, followed by continued 
psychiatric problems.  

No reference to the veteran's military service as the cause 
or onset of his psychiatric symptoms was made until 1994, 
when the veteran stated his nerves had been ruined in 
service, and that he had been beaten while in service.  
However, this evidence is outweighed by the earlier evidence, 
closer to the period of service, which does not show any 
indication that the veteran had a psychiatric disorder in 
service, or that a psychiatric disorder was caused by 
inservice events.  Accordingly, the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disorder, and the benefit-of-the doubt 
rule does not apply.  VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §  5107); Gilbert, 
supra.  


ORDER

A claim for service connection for a psychiatric disability, 
to include PTSD, is reopened by the submission of new and 
material evidence.  

Service connection for a psychiatric disability, to include 
PTSD, is denied.



		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

